United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5177                                                September Term, 2022
                                                                    1:22-cv-00408-UNA
                                                      Filed On: October 11, 2022
Joseph A.F. Sadowski,

              Appellant

       v.

United States of America, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplement filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and
the motion to exceed the word limit, it is

       ORDERED that the motion to exceed the word limit be granted. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order filed May
3, 2022, be affirmed. The district court did not abuse its discretion in dismissing the
complaint without prejudice for failure to comply with the pleading standard of Federal
Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.
2004). That rule requires “a short and plain statement of the grounds for the court’s
jurisdiction” and “a short and plain statement of the claim showing that the pleader is
entitled to relief,” see Fed. R. Civ. P. 8(a), and appellant’s complaint states no
discernible claim or basis for jurisdiction.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5177                                                September Term, 2022

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2